Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 21, 2022

                                     No. 04-22-00579-CV

                           IN THE INTEREST OF D.J.R., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA02365
                          Honorable Nicole Garza, Judge Presiding


                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on December 19, 2022. On December
20, 2022 appellant filed a motion requesting a thirty-day extension of time.

       After consideration, we GRANT the motion in part and ORDER appellant to file her
brief by January 9, 2023. Appellant is advised that further extensions of time will be
disfavored.


       It is so ORDERED December 21, 2022.


                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT